Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention regards a display device with optical detecting device comprising a telescopic arm slidably disposed in the receiving box and comprising an optical sensor and a second conductive portion, wherein the second conductive portion is electrically connected to the optical sensor, … and the telescopic arm slides relative to the receiving box, the optical sensor faces a plurality of different sensing positions of the display panel, and the first conductive portion and the second conductive portion maintain an electrically-connecting state”. Examiner conducted search to find prior arts that would teach above limitations alone or in combination. Following are most relevant prior arts from the search.
Tseng et al (PGPUB 2009/0160834) – Tseng teaches sliding mechanism for sensor module on the display frame. However, Tseng does not specifically teach the optical sensor faces a plurality of different sensing positions of the display panel.
Jensen (PGPUB 2008/0204437 A1), Su et al (PGPUB 2018/0120163 A1)  and Hogo (PGPUB 2017/0047024 A1) – Jensen, Su  and Hogo teach rotational structure for measurement of display color and intensity. However, Jensen does not specifically teach the telescopic arm limitation as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691